United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF STATE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-292
Issued: April 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2012 appellant filed a timely appeal from the August 6, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on November 17, 2011.

1
2

5 U.S.C. §§ 8101-8193.

The Board notes that, following the issuance of the August 6, 2012 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 3, 2011 appellant, then a 70-year-old driver, filed a traumatic injury claim
alleging that he sustained a medical condition on November 17, 2011 when he was sitting in a
car and was exposed to fumes from the defroster, which caused him headaches and dizziness.
He stopped work on November 18, 2011 and returned to work on May 29, 2012.
In support of the claim, OWCP received a witness statement from a coworker dated
May 14, 2012. She related that she saw appellant leaning over a car door in November 2011 and
that he described to her how he had inhaled fumes from the car.
By letter dated June 29, 2012, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed to establish the claim. He was advised that the record would be held open for 30 days for
the submission of further evidence. OWCP received no additional evidence within 30 days.
By decision dated August 6, 2012, OWCP accepted that the alleged incident occurred as
alleged, but denied the claim on the grounds that the medical evidence was insufficient to
establish that he sustained an injury in connection with the November 17, 2011 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8
3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

7

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

2

Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee. The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician s
opinion.
ANALYSIS
OWCP has accepted that the incident occurred as alleged; appellant was exposed to car
fumes on November 17, 2011. The Board finds that appellant failed to meet his burden of proof
to establish that he sustained an injury on November 17, 2011.
Appellant has the burden to submit a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition,
medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed, and medical evidence establishing that the diagnosed condition is
causally related to the implicated employment factors. The Board finds that appellant failed to
submit any medical evidence which provides a firm diagnosis and provides medical explanation
of the causal relationship between the diagnosed condition and the accepted incident.
Although OWCP informed appellant of the deficiencies in the evidence, he did not
submit any medical evidence to establish his claim. Appellant did not meet his burden of proof
to establish that he sustained an employment-related injury on November 17, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury in the performance of duty on November 17, 2011.

9

James Mack, 43 ECAB 321 (1991).

3

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

